732 N.W.2d 919 (2007)
Ronald CRANICK, Plaintiff-Appellee,
v.
TRANSPORTATION DESIGN & MANUFACTURING, INC., and Reliance Insurance Company (Insolvent)/Michigan Property & Casualty Guaranty Association, Defendants-Appellants, and
Martin Transport Company and Legion Insurance Company (Insolvent)/Michigan Property & Casualty Guaranty Association, Transforce, Inc., and Liberty Mutual Insurance Company, Defendants-Appellees.
Docket No. 133723. COA No. 272296.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the March 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.